DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/21 has been entered.
Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9, 11-17, 19, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) 
The claims are drawn to using a poliovirus vaccine to prevent infection from SARS-2.
The art does not recognize this treatment.
From the Polio Eradication Global Initiative, the notice “The use of oral polio vaccine (OPV) to prevent SARS-CoV2” states “There is no evidence that oral poliovirus vaccine (OPV) protects people against infection with COVID-19 virus.” (3/2020).
While this indicates the idea has been considered and indicates clinical trials will be conducted, there is no indication that it will be effective.
Thompson et al. (Risk Analysis Vol 41, 2021) teach that there many risks associated with OPV use and that no benefit has been demonstrated in using OPV to treat SARS-Covid-2. From the discussion, OPV has not been used in the USA for twenty years, there is no current OPV approved in the USA  and would result in unintended virus spread and exposure to previously uninfected persons could lead to chains of transmission of the OPV. Also, it could have lower acceptance rates because it would not provide an effective or durable immunity. 
The specification gives Examples 1-5 that purport to show poliovirus vaccine effectiveness. The examples are not controlled scientific experiments and no details given about doses or prior history or that the “controls” were actual controls. Also, the sample size is small and it is not clear that it is statistically significant. 
Thus, with no evidence that it will work being accepted in the art with any vaccine, there is no indication that benefits will be better than risks of using an OPV and no clear examples 
Applicant argues the specification shows treatment (inc examples 1-3) and the DEC filed 9/25/21 by Qiyi Xie MD, MPH. Applicant summarizes the declaration. 
Applicant’s argument and declaration were fully considered and not found persuasive.
The written description in the specification provided written description support but not enablement support. The Examples are small sample size and there is no indication that the “controls” are comparable so there is nothing that can be drawn from them. 
The second declaration of Qiyi Xie MD, MPH. (filed 9/25/21) has been considered and is not found persuasive. Specific points of the declaration are addressed as follows:
Paras 10-13, the declaration shows a rise in the cross reactive RdRp antibody induce by the IPV (inactivated poliovirus vaccine). 
One of skill in the art would know that spike protein is the major target for neutralizing activity (“ Receptor-mediated viral entry to host cells occurs through interactions between the unique and highly-conserved viral spike (S) glycoprotein and the ACE2 cell receptor. This S protein is the primary target of specific neutralising antibodies” page 5, col 1, third full para, in Adams et al. Wellcome Open Research 2020, 5:139 Last updated: 08 MAR 2021). There is no evidence of record that the RdRp antibodies will neutralize in vivo or how effective the neutralizing will be. See controls discussion below as well. 
One of skill in the art would know that there can be problems with cross reactive antibodies. Rey et al. (abstract, EMBO reports Vol 19 |No2 | 2018, pages 206-224) teach that some patients who get one flavivirus produce cross reactive antibodies to another flavivirus 
For paras 16-17, it is not clear that the control group is unbiased. Gefenaite et al. (Vaccine 29, pages 395-398, 2011) teach while the vaccine seems effective it is not clear how that relates to other groups or the population as a whole and conclude randomized trials need to be done (abstract and discussion). Here, it is not known if the self-selected volunteers were more careful in their interactions with others or if they were a population that self-isolated for some reason. Thus, while the rate stated is lower, unless the groups are comparable, no conclusion can be drawn beyond the groups in the study. 
Also, poliovirus vaccine is part of the normal pediatric and school required immunizations. From the American Assoc. of Pediatrics “Children and COVID-19: State-Level Data Report” (2021) “For the week ending November 18, children were 25.1% of reported weekly COVID-19 cases (children, under age 18, make up 22.2% of the US population).” Thus it appears that children get infected at the same rate as the rest of the population even though they are fewer years removed from getting the poliovirus vaccine.  The report also notes that the hospital rate for children is lower. But the vast majority of adults will have also been vaccinated. The specification does not teach how the intended outcome of the preamble of the method claims is achieved that is different from the art known poliovirus vaccinations.
Thus, there is lack of teaching or unpredictability in the art as to neutralizing immune response, in vivo response, cross reactive response, and control comparison.
Thus, without knowing that the control group and the experimental study group are similar in terms of time of enrollment, age, gender, or where they came from, it cannot be 
Conclusion
Citation of art of interest-USPGPUB 20210283150 drawn to treating COVID-19 contains in its disclosure a laundry list of additional compounds to use in treatment including OPV (para 0379).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        

/Shanon A. Foley/Primary Examiner, Art Unit 1648